DETAILED ACTION
Applicant's response to the Office Final Action filed on 12/17/2020 is acknowledged.
Applicant amended claims 1-8, and 22.

Continued Examination Under 37 CFR 1.114
3. 	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 1/14/2021 has been entered.
	
Allowable Subject Matter
Claims 1-16, 18-20, and 22 are allowed. The following is an examiner’s statement of reasons for allowance: claim 1 would be allowable because a closest prior art, Eshun et al. (US 2008/0315266), discloses a first top gate 44 (Fig. 9, paragraph 0083) and a first source region 40 (Fig. 9, paragraph 0083) but fails to disclose the first top gate and the second top gate overlying the channel region and the first top gate and the second top gate forming respective p-n junctions with the channel region; and a first source region and a second source region on opposite sides of the first top gate and the second top gate wherein a straight line drawn through the first source region and the second source region would intersect the first top gate and the second top gate. Additionally, the prior art does not teach or suggest a device, comprising: an apparatus comprising: the anti-moisture layer is disposed between the second electrode and the second bank, and wherein the anti-moisture layer contacts a lower surface of the second electrode, the side and upper surfaces of the first portion of the second bank, and the side and upper surfaces of the protruded portion of the planarization layer in combination with other elements of claim 1.
In addition, claim 9 would be allowable because a closest prior art, Eshun et al. (US 
Furthermore, claim 14 would be allowable because a closest prior art, Eshun et al. (US 2008/0315266), discloses a first top gate 44 (Fig. 9, paragraph 0083) and a first source region 40 (Fig. 9, paragraph 0083) but fails to disclose a second top gate, wherein the second top gate overlies the channel region and forms a p- n junction with the channel region, wherein the second top gate is of a second conductivity type opposite the first conductivity type, and wherein the second top gate encircles the first top gate in a plan view. Additionally, the prior art does not teach or suggest a semiconductor device, comprising: a second top gate, wherein the second top gate overlies the channel region and forms a p- n junction with the channel region, wherein the second top gate is of a second conductivity type opposite the first conductivity type, and wherein the second top gate encircles the first top gate in a plan view in combination with other 

A closest prior art, Eshun et al. (US 2008/0315266), discloses a device, comprising: a deep well region 110 (Fig. 9, paragraph 0103) of a first conductivity type (“second conductivity type” in paragraph 0102; and see Fig. 9, wherein 110 is the portion of 8’) in a substrate 8’ (Fig. 9, paragraph 0113); a bottom gate 16 (Fig. 9, paragraph 0107) in the deep well region; a well region 36 (Fig. 9, paragraph 0104) extending from a top surface of the substrate 8’ (Fig. 9) to the bottom gate 16 (Fig. 9), wherein the well region and the bottom gate are of a second conductivity type (see paragraph 0104, wherein “pn junction is formed between the body 16 and the substrate layer 110; and see paragraph 0102 and Fig. 6, wherein 110 having second conductivity type) opposite the first conductivity type; a channel region 54 (Fig. 9, paragraph 0108) of the first conductivity type overlying and contacting the bottom gate; a first top gate 44 (Fig. 9, paragraph 0083), the first top gate being the second conductivity type, the first top gate overlying the channel region 54 (Fig. 9) and the first top gate forming respective p-n junctions (see paragraphs 0107 and 0108) with the channel region; and a first source region 40 (Fig. 9, paragraph 0083) on opposite sides of the first top gate 44 (Fig. 9, paragraph 0083) wherein a straight line drawn through the first source region, wherein the first source region is of the first conductivity type (see paragraph 0086, wherein “second conductivity type”), and are connected to the channel region 54 (Fig. 9), and wherein the first source region 40 (Fig. 9) overlaps the channel region 54 (Fig. 9) and the bottom gate 16 (Fig. 9); and a drain region 42 (Fig. 9), wherein the drain region is of the first conductivity type, wherein the drain region is connected to the channel region, wherein the drain region overlaps the channel region and the bottom TSMP20120024USo1Page 2 of 10gate but fails to teach the well region encircles the bottom gate in a plan view; the first top gate and the second top gate being the second conductivity type, the second top gate overlying the channel region and the first top gate and the second top gate forming respective p-n junctions with the channel region; and a second source region on opposite sides of the first top gate and 
In addition, a closest prior art, Eshun et al. (US 2008/0315266), discloses a device, comprising: a substrate 8’ (Fig. 9, paragraph 0113, wherein “bulk semiconductor substrate”) comprising a semiconductor material; a plurality of shallow trench isolation (STI) regions 20 (Fig. 9, paragraph 0103) at a top surface of the substrate 8’ (Fig. 9, paragraph 0113); a first well region 110 (Fig. 9, paragraph 0103) of a first conductivity type (“second conductivity type” in paragraph 0102; and see Fig. 9, wherein 110 is the portion of 8’) embedded in the substrate 8’ (Fig. 9, paragraph 0113); a bottom gate 16 (Fig. 9, paragraph 0107) in the first well region, wherein the bottom gate (see paragraph 0104, wherein “a pn junction is formed between the body 16 and a doped semiconductor layer directly underneath”) is of a second conductivity type opposite the first conductivity type; a second well region 36 (Fig. 9, paragraph 0104) extending from the top surface of the substrate 8’ (Fig. 9) to the bottom gate 16 (Fig. 9), and wherein the second well region (see paragraph 0104) is of a second conductivity type opposite the first conductivity type; a channel region 54 (Fig. 9, paragraph 0108) of the first conductivity type overlying and contacting the bottom gate 16 (Fig. 9); a first top gate 44 (Fig. 9, paragraph 0083), wherein the first top gate and the second top gate are of the second conductivity type overlying the channel region 54 (Fig. 9); a first source region 40 (Fig. 9, paragraph 0083); and a drain region 42 (Fig. 9, paragraph 0083), wherein the drain region 42 (Fig. 9, paragraph 0083) is connected to the channel region 54 (Fig. 9), and wherein the drain region 42 (Fig. 9) overlaps 
Furthermore, a closest prior art, Eshun et al. (US 2008/0315266), discloses a semiconductor device, comprising: a first well region 110 (Fig. 9, paragraph 0103) of a first conductivity type (“second conductivity type” in paragraph 0102; and see Fig. 9, wherein 110 is the portion of 8’) in a substrate 8’ (Fig. 9, paragraph 0113); a bottom gate 16 (Fig. 9, paragraph 0107) in the first well region; a channel region 54 (Fig. 9, paragraph 0108) of the first conductivity type overlying and contacting the bottom gate 16 (Fig. 9); at least one drain region 42 (Fig. 9, paragraph 0083) of the first conductivity type connected to the channel region 54 (Fig. 9), wherein the at least one drain region 42 (Fig. 9) overlaps the channel region 54 (Fig. 9) and the bottom gate 16 (Fig. 9); a first top gate 44 (Fig. 9, paragraph 0083) overlying the channel region 54 (Fig. 9) and forming a p-n junction (see paragraphs 0107 and 0108) with the channel region 54 (Fig. 9), wherein the first top gate 44 (Fig. 9, paragraph 0083) is of a second conductivity type opposite the first conductivity type; a source region 40 (Fig. 9, paragraph 0083) connected to the channel region 54 (Fig. 9), wherein the source region (see paragraph 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant's arguments with respect to the pending claims have been considered.  No issues remain outstanding.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571)272-1236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L. K./
Examiner, Art Unit 2813

	

/JOSEPH C. NICELY/Primary Examiner, Art Unit 2813